Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral (51) as seen in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 11, and 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 14, and 16 recite the limitation "the same size over the entire area" in relation to a uniform honeycomb pattern.  There is insufficient antecedent basis for this limitation in the claim and is indefinite because it is unclear whether “the same size over the entire area” refers to the pattern or to each wind hole of the plurality of wind holes forming the pattern. Based on context from Applicant’s specification and drawings, it will be interpreted as relating to the size of each wind hole of the plurality of wind holes.
Claims 11, 15, and 18 recite the limitation "the wind hole".  There is insufficient antecedent basis for this limitation in the claim which is indefinite since parent claims have already defined a plurality of wind holes of which the safety net(s) is comprised and it is unclear whether “the wind hole” of the claim is one of the plurality of wind holes of the parent claim or a separate wind hole. Based on context from Applicant’s specification and drawings, it will be interpreted as being related to each wind hole of the plurality of wind holes. 
Claim 13 recites the limitation “the wind hole pattern”. There is insufficient antecedent basis for this limitation in the claim which is indefinite because it is unclear whether “the wind hold pattern” is the same as previously defined “a certain pattern” or a separate pattern formed by a plurality of wind holes. Based on context from Applicant’s specification and drawings, it will be interpreted as being the same structural feature as “a certain pattern”. 
Claims 10, 17, and 19 depend from one of claims 9 or 13 and inherit all deficiencies of the parent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080124234 to Echazarreta.
(a) Regarding claim 1: 
(i) Echazarreta discloses a canister-type fan structure (see abstract) comprising: 
a canister-type housing (fan tray 400) including blades (blades of rotor 432, Figs 4/10) rotatably mounted therein to generate wind (Par 0052) and having predetermined lengths in forward and backward directions (any lengths in forward and backward directions) from a mounting position of the blades (any position where blades attached to hub of rotor 432, Fig 4; substantially any axial location within component 704, Fig 10); and 
a front safety net body (perforated area 604 of grill 600) mounted on a front of the canister-type housing (grill 600 on top and bottom of fan tray 400, Par 0060) and 
having protective ribs (portion between perforations of area 604, Fig 6) so that a plurality of wind holes (perforations of area 604, Fig 6) form a certain pattern (Fig 6).
(ii) The Examiner notes that “front” and “rear” are terms which may be arbitrarily chosen. 
	(b) Regarding claim 2: 
(i) Echazarreta discloses the canister-type fan structure of claim 1. 
(ii) Echazarreta further discloses  wherein the canister-type housing has a cylindrical shape (inner wall 410, venturi 412, Fig 6) having a predetermined length (thickness of fan tray 400, Fig 6), and a ratio of a front-side length d1 from the mounting position of the blades to a front end to a rear-side length d2 from the mounting position of the blades to a rear end is 4.5:5.5 to 3:7 (mounting position may be at any axial location where the blades are mounted and depending upon which axial location chosen is disclosed by Franks in Fig 10 as being a minimum of around 1:1, at an axial location where components 702 and 704 meet, and a maximum far greater than the ratio 3:7 as claimed).
	(c) Regarding claim 4: 
(i) Echazarreta discloses the canister-type fan structure of claim 1. 
(ii) Echazarreta further discloses wherein the canister-type housing includes a rotation support member (motor housing 424, members 426/428/430, unlabeled electric motor, Fig 4, Pars 0051-0052) in which the blades are rotatably mounted therein (Pars 0051-0052), and the rotation support member is located between a longitudinal central line of the canister-type housing and the rear end (located within venturi 412, Par 0051, Figs 4/6/10).



	(d) Regarding claim 5: 
(i) Echazarreta discloses the canister-type fan structure of claim 4. 
(ii) Echazarreta further discloses wherein the rotation support member is installed radially (Figs 4/6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080124234 to Echazarreta.
	(a) Regarding claim 3: 
(i) Echazarreta discloses the canister-type fan structure of claim 2. 
(ii) Echazarreta suggests (depending on which axial location is chosen for blade mounting position, reasonably disclosed in Figs 4/6) but does not explicitly disclose wherein a diameter of the canister-type housing has a size of 1.75 to 6.75 times the front-side length d1.
(iii) The Applicant has disclosed no new or unexpected results from having a diameter of the canister-type housing being 1.75 to 6.75 times the front-side length d1. The diameter of the canister-type housing determines the available flow area of the fan establishing it as a result effective variable. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the canister-type housing to be within the claimed range through routine optimization of a result effective variable. Routine optimization of a result effective variable requires only ordinary skill in the art. 

Claim(s) 6-7, 11-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080124234 to Echazarreta in view of US 20180135874 to Chang.
(a) Regarding claims 6 & 13: 
(i) Echazarreta discloses the canister-type fan structure of claim 1. 
(ii) Echazarreta does not disclose wherein the pattern of the wind holes of the front safety net body has a hexagonal honeycomb pattern.
(iii) Chang is also in the field of fans (see title) and teaches: 
a front safety net (module 190) having a plurality of wind holes (through holes 196) forming a pattern (Fig 11a), 
wherein the pattern of the wind holes of the front safety next body has a hexagonal honeycomb pattern (Figs 11a-e). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pattern of wind holes as disclosed by Echazarreta to have a hexagonal honeycomb pattern as taught by Chang for the purpose of magnifying and expanding the blowing scope of airflow to blow as large as possible and generate pleasant breezing feeling (Pars 0003/0077). 
(v) The Examiner notes that Echazarreta discloses that grill (600) is located on both ends of the fan tray (400) and therefore the proposed combination also teaches a rear safety net as claimed in claim 13. 
(b) Regarding claims 7 & 14: 
(i) The proposed combination teaches the canister-type fan structure of claims 6 & 13. 
(ii) The proposed combination further teaches wherein the hexagonal honeycomb pattern is a uniform honeycomb pattern having the same size over the entire area of the front safety net body (Echazarreta: reasonably disclosed in Fig 6 where perforations of area 604 have a uniform size).
(c) Regarding claims 11 & 18: 
(i) The proposed combination teaches the canister-type fan structure of claims 6 & 13. 
(ii) The proposed combination further teaches wherein the hexagonal honeycomb pattern is formed such that a ratio of a height (h) to a width (d) of the wind hole is 1:1.1 to 1:1.25 (Chang: reasonably disclosed in Fig 11).
(iii) The Examiner notes that a regular hexagon has a height-to-width ratio of around 1:1.155. 
(d) Regarding claims 12 & 19: 
(i) The proposed combination teaches the canister-type fan structure of claims 6 & 13. 
(ii) Chang further teaches wherein the protective ribs forming the hexagonal honeycomb pattern are formed to gradually increase in a direction from the rear to the front, which is a blowing direction of wind, so that an inner diameter of the wind holes gradually decreases toward the blowing direction (Pars 0075-0077, Fig 11b-e).
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080124234 to Echazarreta in view of US 20180135874 to Chang in further view of EP 1347245 to Okuda.
(a) Regarding claims 8 & 15: 
(i) The proposed combination teaches the canister-type fan structure of claims 6 & 13. 
(ii) The proposed combination does not teach wherein the hexagonal honeycomb pattern is a radial honeycomb pattern in which the size of the wind holes gradually increases in a direction from the center of the front safety net body to an outermost side.
(iii) Okuda is also in the field of fans (see abstract) and teaches a fan structure comprising: 
a safety net body (fan guard 90) comprising a plurality of wind holes (cavity between slats 94/45, Fig 11B) forming a pattern (Fig 11); 
wherein a size of the wind holes gradually increases in a direction from a center of the safety net body to an outermost side in order to match an increase in air velocity of rotatably mounted blades (propeller fan 15f, Fig 2C).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the wind holes as taught by the proposed combination to increase in a direction from the center of the front safety net body to an outermost side as taught by Okuda for the purpose of agreement with the intensity of air flow such that ventilation resistance is reduced and air blasting characteristics of the cylindrical fan structure is greatly improved (Par 0077).  


Claim(s) 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080124234 to Echazarreta in view of US 20180135874 to Chang as evidenced by US 5460571 to Kato
in further view of EP 1347245 to Okuda.
(a) Regarding claims 9-10 and 16-17: 
(i) The proposed combination teaches the canister-type fan structure of claims 6 & 13. 
(ii) The proposed combination further teaches a uniform hexagonal honeycomb pattern in which the hexagonal honeycomb pattern has the same size over the entire area (see rejection of claim 6 above). 
(iii) The proposed combination does not teach wherein the front safety net body is divided into a first zone located inside and a second zone located outside a division line formed along a circumferential direction of a predetermined radius from the center thereof. 
(iv) Safety nets having first and second zones located inside and outside of a circumferentially extending division line is well known in the art as evidenced by Kato (Figs 2-3). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front (rear) safety net as taught by the proposed combination to have a division line as claimed as an obvious matter of design choice arriving at a configuration well known in the art. 
(vi) The Examiner notes that the safety net of the proposed combination modified to have first and second zones as claimed would have a hexagonal honeycomb pattern in both first and second zones (see rejection of claim 6 above).
(vii) The proposed combination does not teach: 
a radial hexagonal honeycomb pattern in which the size of wind holes gradually increase in the direction from the center of the front safety net body to the outermost side are formed alternately; nor
wherein the first zone of the front safety net body has the uniform honeycomb pattern, and the second zone has the radial honeycomb pattern.
(viii) Okuda is also in the field of fans (see abstract) and teaches a fan structure comprising: 
a safety net body (fan guard 90) comprising a plurality of wind holes (cavity between slats 94/45, Fig 11B) forming a pattern (Fig 11); 
wherein a size of the wind holes gradually increases in a direction from a center of the safety net body to an outermost side in order to match an increase in air velocity of rotatably mounted blades (propeller fan 15f, Fig 2C).
(ix) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the wind holes as taught by the proposed combination to increase in a direction from the center of the front safety net body to an outermost side as taught by Okuda for the purpose of agreement with the intensity of air flow such that ventilation resistance is reduced and air blasting characteristics of the cylindrical fan structure is greatly improved (Par 0077).  
(x) The Examiner notes that when the proposed combination is modified with the teachings of Okuda, wherein the size of the wind holes increases in a radially outward direction due to increased air flow velocity in a radially outward direction, the increase in wind hole size would only be beneficial in radial areas coinciding with the plurality of blades, i.e. the second (outer) zone. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9932990 to Schone teaches wherein wind holes may have a width to height ratio of 0.33 to 3 (Col 6 Lns 21-23) and whose size is a result effective variable which may vary with respect to radial location (Col 6 Lns 35-38). US 11397013to Abe teaches wherein a distance from a blade mounting point to a safety net is a result effective variable which varies according to local air flow velocity (distance of grill 20 from reference plane 33, Fig 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745